Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document    Page 1 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document    Page 2 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document    Page 3 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document    Page 4 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document    Page 5 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document    Page 6 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document    Page 7 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document    Page 8 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document    Page 9 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document   Page 10 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document   Page 11 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document   Page 12 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document   Page 13 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document   Page 14 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document   Page 15 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document   Page 16 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document   Page 17 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document   Page 18 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document   Page 19 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document   Page 20 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document   Page 21 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document   Page 22 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document   Page 23 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document   Page 24 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document   Page 25 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document   Page 26 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document   Page 27 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document   Page 28 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document   Page 29 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document   Page 30 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document   Page 31 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document   Page 32 of 33
Case 2:18-bk-13576-MCW   Doc 55 Filed 05/10/19 Entered 05/10/19 13:41:47   Desc
                         Main Document   Page 33 of 33
